DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 05/21/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	Applicant’s arguments, see pp. 11 - 13, with respect to the rejection of claim(s) 2 – 3, 6 – 9, 12, 16 – 17 and 19 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	
Applicant’s arguments, see pp. 13 - 17,  with respect to the rejection of claim(s) 1 – 20 under 35 U.S.C. §103, have been fully considered and are persuasive.  Therefore the rejection of claim(s) 1 - 20 has been withdrawn.

Claims 1 - 25 are pending in the instant application.
Claims 4 – 7, 12 and 16 - 20 are cancelled.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 24 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “of Claim 7” in line 1.  The dependency is improper in that claim 7 has been canceled.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.


Claim 10 recites the limitation "the stepped surfaces in line 8.  The limitation is indefinite in that the disclosure of stepped surfaces is incomplete.
The limitation is interpreted as “the stepped surfaces of the alternating stack”.
Appropriate correction is required.

Claim 10 recites the limitation "the stepped surfaces in line 9.  The limitation is indefinite in that the disclosure of stepped surfaces is incomplete.
The limitation is interpreted as “the stepped surfaces of the alternating stack”.
Appropriate correction is required.

Claim 24 recites the limitation “a memory openings” in line 4.  The limitation is indefinite in that it is not clear if the Applicant is trying to claim more than one memory opening or a memory opening.
The limitation is interpreted as “a memory opening”.
Appropriate correction is required.

Claim 25 is rejected as being dependent upon rejected independent base claim 24.

Allowable Subject Matter

Claims 1 – 3, 8 – 9, 11, 13 – 15 and 21 – 23 are allowed.

Claim 10 and 24 - 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 

The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a semiconductor structure, comprising:

an alternating stack of insulating layers and electrically conductive layers located over a semiconductor material layer, wherein the electrically conductive layers comprise gate electrodes;
a memory opening vertically extending from a topmost surface of the alternating stack at least to the semiconductor material layer;
a memory opening fill structure located in the memory opening and comprising a vertical semiconductor channel, a front-side gate dielectric layer laterally surrounding an upper portion of the vertical semiconductor channel, and a ferroelectric material layer in direct contact with an outer sidewall of the front-side gate dielectric layer and in direct contact with a lower portion of the vertical semiconductor channel 
as recited in claim 1; further,
a method of forming a semiconductor structure, comprising:
forming a source region, a drain region, and a semiconductor channel extending between the source region and the drain region;

as recited in claim 13; and further,
	a method of forming a semiconductor structure, comprising:
forming an alternating stack of insulating layers and sacrificial material layers over a semiconductor material layer;
forming a memory openings through the alternating stack to the semiconductor material;
forming a memory opening fill structure in the memory opening, wherein the memory opening fill structure comprises a ferroelectric material layer, a front-side gate dielectric layer, and a vertical semiconductor channel that is formed directly on an inner sidewall of the front-side gate dielectric layer and directly on a cylindrical surface segment of the ferroelectric material layer
as recited in claim 24.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818     

/STEVEN H LOKE/
Supervisory Patent Examiner, Art Unit 2818